Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1--20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite, and claims 2–7, 9–14, and 16–21 incorporate, “compute a new value of the UTXO if the UTXO has at least one characteristic of interest,” but the specification fails to disclose a teaching sufficient to demonstrate how to compute a new value of the UTXO.

For the hardware, the specification discloses a processor capable of “execut[ing] the machine-readable instructions to identify a UTXO generated by a peer node.”  Spec., [0061].  “The processor 104 may fetch, decode, and execute the machine-readable instructions 118 to compute a new value of the UTXO if the UTXO has at least one characteristic of interest (COI).” Spec., [0060]. The machine-readable instructions 118 are illustrated in FIG. 1 as “[c]ompute a new value of the UTXO if the UTXO has at least one characteristic of interest (COI).” 
 The specification references FIG. 4A to illustrate the flow of the example method. Spec., [0077]. In reference to FIG. 4A, the specification explains that “[a]t Block 416, the processor 104 may compute a new value of the UTXO if the UTXO has at least one characteristic of interest (COI).” Spec., [0078]. The specification further explains that “the processor 104 may submit the new value of the UTXO to the peer node of the plurality of the peer nodes.”  Spec., [0078]. FIG. 4A illustrates this step as unit 418, which discloses “[u]pdate a previous value of the UTXO based on an elapsed time between events associated with the at least one COI.”  The specification essentially explains that the UTXO’s value is updated based on elapsed time between COI-type events but does not explain the specifics of that relationship. The specifics of that relationship are needed to support claim 1’s “compute a new value of the UTXO.”  
The specification references FIG. 4B to illustrate “an example method of optimizing and reversing the UTXOs.”  Spec., [0079].  The specification explains that “[a]t block 452, the processor 104 may compute the new value of the UTXO based on a latest UTXO history data.”  Spec., [0079].  Block 452, as illustrated in FIG. 4B, reiterates the same language.  Draws., FIG. 4B.  But again, the specification does not disclose the specifics of how “processor 104 may compute 
Possibly relevant is the specification’s disclosure that “[e]xternal services and procedures may be implemented in order to determine the best exchange price for the UTXOs within the UTXO wallet.” Spec., [0041]. But this likely falls short of actually disclosing, even by reference, how Applicant’s claimed system “compute[s] a quantitative value” because it does not apprise the reader of the external services and procedures capable of accomplishing the claimed function.   
Claim 1 discloses the function “compute a new value of the UTXO.” But the specification fails to disclose the specifics or an algorithm to demonstrate how this is accomplished.  The specification discloses a processor capable of executing machine-readable instructions to compute a new value of the UTXO but does not discloses the specifics of those instructions.  Accordingly, claim 1 is rejected under 35 U.S.C. § 112(a) as failing to satisfy the written description requirement.  
The remaining claims, dependent claims 2–7, 9–14, and 16–20, fail as dependents of those claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Yang.
Claims 1, 8, and 15
Claims 1, 8, and 15 are Applicant’s independent claims. Claim 1 discloses a system, claim 8 a method, and claim 15 a computer-readable medium, but, otherwise, claims 1, 8, and 15 recite the same limitations. Accordingly, the Examiner discusses claim 1 as representative of claims 8 and 15. 
The examiner cites McClelland et al., Tracking Flow of Tagged Funds on a Blockchain, U.S. Pub. 2020/0202358 (June 25, 2020) as the primary reference. McClelland has a filing date of August 19, 2019 but is prior art over the current application, as McClelland claims the benefit of provisional application No. 62/782,341, which was filed on December 19, 2018. The McClelland publication is fully supported by provisional 62/782,341. McClelland teaches the following limitations of claim 1:
A system, comprising: 
a processor of a wallet node
a memory storing one or more configur: McClelland discloses that the processing system may include a variety of tangible processor-readable storage media . . . . for storage of information such as processor-readable instructions.” McClelland, [0081]. 
identify a UTXO generated by a peer node of the plurality of the peer nodes; McClelland discloses an “identification of funds on the blockchain,” which may “include[] one or more transaction outputs, whether spent or not.” McClelland, [0023].  
compute a new value of the UTXO when [[if]] the UTXO has at least one characteristic of interest (COI); McClelland discloses that “funds on the blockchain could be deemed ‘tainted’ and thus undesirable or prohibited to handle from a legal or regulatory perspective.” McClelland, [0025]. McClelland discloses that “[i]n this scenario a weight value representing ‘risk,’ or a similar concept, can be assigned to the tainted funds.” Id.
update a previous value of the UTXO based on an elapsed time between events associated with the at least one COI to generate a new value for the UTXO; McClelland discloses a transaction replayer that “generates [a] propagation profile by replaying the tagging profile(s) against the global transaction history.” McClelland teaches that “generation of the propagation profile includes propagation of a weighting value.” McClelland, [0063].  McClelland explains that “[t]he tagged funds thus ‘dilute’ as they move around the blockchain and combine with un-tagged funds” and that “[t]he degree of dilution depends on the size of the untagged funds mixed in.” McClelland, [0063].   
submit the new value of the UTXO to the peer node of the plurality of the peer nodes; McClelland discloses a receiving operation that “receives an intersection profile including an indication of whether a spending history of the identifier of funds intersects with a propagation profile of the set of tagged transaction outputs, the propagation profile inheriting weight values from the tagging profile.” McClelland, [0075]. 
execute a smart contract to reverse the UTXO when [[if]] the peer node, of the plurality of the peer nodes, rejects the new value of the UTXO. McClelland discloses a payment gatekeeper that “forms and broadcasts a blockchain transaction in response to the intersection condition.” McClelland, [0066]. McClelland teaches that “the payment gatekeeper 918 may generate a blockchain transaction returning the funds to the sender.” McClelland explains that “by signing a new, valid blockchain transaction with an output known to be associated with the customer [] who deposited the funds (e.g., a known return address, an address known to have been generated as part of a wallet controlled by the customer [] etc.).” McClelland, [0066]. 
McClelland teaches a method for tagging certain UTXOs and generating a propagation profile, or weight value associated with the tagged UTXOs. See McClelland, [0024]. McClelland also teaches triggering events wherein receiving certain tagged UTXOs may cause an event to happen such as executing a new transaction that effectively reverses the UTXO to the sender. See McClelland, [0039]. Accordingly, McClelland teaches every part of Applicant’s invention related to generating a new value of the UTXO and executing a smart contract to reverse the UTXO. 
But apart from being operable to generate a new value of the UTXO and execute smart contracts to reverse the UTXO, Applicant’s invention also includes See McClelland, [0027]. Accordingly, the Examiner cites a second reference, Yang et al., Cryptographic Security for Electronic Transactions, U.S. Pub. No. 2016/0203477 (July 14, 2016), for these teachings. Regarding claim 1, Yang teaches “connect to a blockchain network comprised of a plurality of peer nodes, at least one unspent transaction output (UTXO) exchange platform node and at least one secondary UTXO market node.” Yang discloses cryptocurrency exchange server systems that “can be coupled to and in communication with a distributed consensus network 150.” Yang, [0026]. 
A person of ordinary skill in the art would have been motivated by convenience and user friendliness to add the teachings of Yang to McClelland’s invention. Again, McClelland affords its system’s users the ability to understand a weighted value of their UTXOs based on the UTXOs’ histories and contemplates that UTXOs may trade at a discounted price. Accordingly, a POSITA reading McClelland would understand that McClelland’s system would most efficiently serve the user if it further offered the functionality of trading the UTXO on an exchange platform. Accordingly, the POSITA would have looked to other references for such a teaching and would have arrived at Yang, which See Yang, [0017]. And finally, because McClelland teaches triggering events, when “the weight of the intersecting transaction output exceeds a triggering threshold,” the POSITA would understand that any operation of McClelland following calculating the weight score could have been automated. Accordingly, the POSITA would understand that the listing for sale of a UTXO could be made automatic in the same way that McClelland discloses reversing the UTXO back to the sender.
For these reasons, a POSITA would have found it obvious to combine the teachings of McClelland with those of Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 1, 8, and 15 are rejected under 35 U.S.C. § 103.  
Claims 2, 9, and 16
Claims 2, 9, and 16 depend from claims 1, 8, and 15 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 2 as representative of claims 9 and 16. McClelland teaches the following limitations of claim 2:
The system of claim 1, wherein the one or more instructions further configure . McClelland discloses a transaction replayer 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 2, 9, and 16 are rejected under 35 U.S.C. § 103. 
Claims 3, 10 and 17
Claims 3, 10, and 17 depend from claims 1, 8, and 15 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 3 as representative of claims 10 and 17. McClelland teaches the following limitations of claim 3:
The system of claim 1, wherein the one or more instructions further configure . McClelland discloses a payment gatekeeper that “forms and broadcasts a blockchain transaction in response to the 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 3, 10, and 17 are rejected under 35 U.S.C. § 103. 
Claims 4, 11, and 18
Claims 4, 11, and 17 depend from claims 1, 8, and 15 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 4 as representative of claims 11 and 18. Yang teaches the following limitations of claim 4:
The system of claim 1, wherein the one or more instructions further configure . Yang discloses a wallet service 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 4, 11, and 18 are rejected under 35 U.S.C. § 103. 
Claims 5, 12 and 19
Claims 5, 12, and 19 depend from claims 1, 8, and 15 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 5 as representative of claims 12 and 19. Yang teaches the following limitations of claim 5:
The system of claim 1, wherein the one or more instructions further configure . Yang discloses a wallet service capable of “sell[ing] the deposited or purchased cryptocurrency via a cryptocurrency exchange.” Yang, [0017]. Yang further discloses that “the wallet service can attempt to trade the cryptocurrency in multiple exchange servers and select the best one or more of the exchange servers that maximize the fiat currency proceeds, maximizes security, maximizes availability, and/or maximizes privacy.” Yang, [0017]. 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 5, 12, and 19 are rejected under 35 U.S.C. § 103. 
Claims 6 and 13
Claims 6 and 13 depend from claims 1 and 8 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 6 as representative of claim 13. McClelland teaches the following limitations of claim 6:
The system of claim 1, wherein the one or more instructions further configure . McClelland discloses that “funds on the blockchain could be deemed ‘tainted’ and thus undesirable or prohibited to handle from a legal or regulatory perspective.” McClelland, [0025]. McClelland discloses that “[i]n this scenario a weight value representing ‘risk,’ or a similar concept, can be assigned to the tainted funds.” Id. McClelland explains that “[i]f some funds 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 6 and 13 are rejected under 35 U.S.C. § 103. 
Claims 7 and 14
Claims 7 and 14 depend from claims 1 and 8 respectively but, otherwise, disclose the same limitations. Accordingly, the Examiner discusses claim 7 as representative of claim 14. McClelland teaches the following limitations of claim 7:
The system of claim 1, wherein the one or more instructions further configure . McClelland teaches that apart from funds that may be tainted, “funds of interest may also be funds that are of economic interest, such as funds that have been associated with another market participant of interests (e.g., a competitor or any other entity exchanging goods or services for funds on the blockchain). Accordingly, a POSITA would understand McClelland’s disclosure to be 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claims 7 and 14 are rejected under 35 U.S.C. § 103. 
Claim 20
McClelland teaches the following limitations of claim 20:
The non-transitory computer readable medium of claim 15, wherein the one or more further configure perform: Page 8 of 14Atty Dkt No. AZ820160054US01 Serial No. 16/257,549 increasing or decreasing . McClelland discloses that “funds on the blockchain could be deemed ‘tainted’ and thus undesirable or prohibited to handle from a legal or regulatory perspective.” McClelland, [0025]. McClelland discloses that “[i]n this scenario a weight value representing ‘risk,’ or a similar concept, can be assigned to the tainted funds.” Id. McClelland explains that “[i]f some funds are labeled as ‘tainted’ or ‘at risk’ . . . , then those coins may trade at a discount on the market compared to ‘clean’ funds.” McClelland, [0027]. McClelland teaches that apart from 
For the same reasons set forth for claim 1, a POSITA would have been motivated to combine the teachings of McClelland with Yang to arrive at Applicant’s invention at a time before the Applicant filed the current Application. Accordingly, claim 20 is rejected under 35 U.S.C. § 103. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreas Antonopoulos, Mastering Bitcoin (Early Release Edition 2014) is made of record. The Examiner understands from reading Antonopoulos that any bitcoin transaction works by looking up the unspent transaction outputs (UTXOs) in a user’s wallet. Accordingly, the Examiner understands that any cryptocurrency exchange would be the exchange of the underlying UTXOs. 
Tang, System and Method for Rating a Transaction History, WO 2015/085393, is cited for its disclosure of a system that calculates scores, or rates, transaction histories based on reference to such parameters as transaction amount, transaction frequency, account age, or transaction destination.  Tang, 6, ll. 10-20.  Tang seeks to overcome the problem that “transactions are often carried out in anonymity,” and, thus, “susceptible to identify fraud or scams.”  Tang, 1, ll. 25-28.  For its transaction history scoring calculations, Tang discloses algorithms at pages 8 through 9 and 13 through 15 and in figures 5 through 12.  
Liberty et al., Crypto-Currency-Based Accrued Value Interoperability, U.S. Pub. 2017/0032365, is cited for its disclosure of a cryptocurrency based value interoperability system application that involves transfers from and to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685